Citation Nr: 0805756	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-03 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a lumbar disc disease.

2.  Entitlement to a compensable evaluation for residuals of 
gunshot wound (GSW) to the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 8 to October 18, 
1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California in which the RO declined to reopen the 
previously denied claim for lumbar disc disease, and in which 
a compensable evaluation for the residuals of GSW to the back 
was denied.

The veteran testified before the undersigned Acting Veterans 
Law Judge in April 2007.  A transcript of the hearing is 
associated with the claims file.

The issue of a entitlement to a compensable evaluation for 
residuals of GSW to the back addressed in the REMAND portion 
of the decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a February 2003 rating decision, the RO denied service 
connection for lumbar disc disease.

2.  The veteran submitted a notice of disagreement to this 
decision, but failed to timely perfect his appeal after the 
RO's issuance of a statement of the case.  The decision 
became final.

3. The additional evidence received since the February 2003 
rating decision is not new or material in that it does not 
relate to an unestablished fact necessary to substantiate the 
clam, i.e., an etiological link between the currently 
diagnosed lumbar disc disease and active service.


CONCLUSIONS OF LAW

1.  The unappealed February 2003 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.302(a) (2007).

2.  Evidence received since the February 2003 decision is not 
new and material, and the criteria to reopen the previously 
denied claim for service connection for a lumbar disc disease 
are not met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004). The notice requirements may be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

The RO provided the appellant with notice in December 2004, 
prior to the initial adjudication. However, this notice was 
incomplete. Additional notice was provided, to include 
information concerning the establishment of disability 
evaluations and effective dates, in March 2006, after the 
initial adjudication. The December 2004 notice provided 
specific notice of the new and material information required 
to reopen the previously denied claim, i.e., evidence that 
the lumbar disc disease was incurred in or aggravated by 
military service. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Kent v. 
Nicholson, 20 Vet. App. 1, 8 (2006), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims. See Mayfield, supra.

In developing the previously denied claim, VA obtained the 
veteran's service medical records, assisted the appellant in 
obtaining evidence, and obtained VA examinations and 
opinions. The appellant has been afforded the opportunity to 
give testimony before the Board, which he did in April 2007.

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the claims 
file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

New and Material

In a February 2003 rating decision, the RO denied service 
connection for lumbar disc disease based on a finding that 
the condition neither occurred in nor was caused by service.

It is important to note here that the veteran argued that his 
lower back disability was part and parcel of the residuals of 
his service connected GSW.  The RO, in January 2003, obtained 
VA examinations for the spine, muscles, and scars, and 
requested an opinion concerning the etiology of the veteran's 
manifested lower back disability.  The examination for spine 
shows a diagnosis of lumbar strain, spasm pattern, with 
possible early degenerative disc disease and history of GSW 
with no residual scarring.  Musculature of the back was 
observed to be completely normal.  Similarly, the results of 
sensory examination, including the sacral spine, were found 
to be intact.  The examiner found no evidence of atrophy, and 
noted that deep tendon reflexes were equal bilaterally.  The 
examination for muscles shows a diagnosis of no evidence of 
muscle group #11 injury or of any other muscle group.  The 
examiner specifically observed no evidence of the formation 
of residuals scars, no vascular abnormality, no pain on 
palpation of the muscle groups on palpation or walking, no 
evidence of surgery, and no missile injury to any muscle 
groups associated with the inservice GSW.  The examination 
for scars found no residual scar formation.  After noting 
that the veteran's medical records had been reviewed, the 
examiner who conducted the VA examination for spine stated it 
was her opinion that there was no causal relationship between 
the lumbar joint disc disease currently manifested and the 
inservice GSW.

The RO provided notice of the decision in February 2003.  The 
veteran submitted a notice of disagreement, and even 
testified as to why he believed his lower back disability was 
the result of his service in a hearing before the RO in 
December 2003.  The RO issued a statement of the case in 
April 2004.  However, the veteran did not timely perfect his 
appeal.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decisionmakers. "Material" 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a). New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id. When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed. Justus v. Principi, 3 
Vet. App. 510 (1992).

Evidence received since the February 2003 rating decision 
includes VA treatment records, a private report of magnetic 
resonance imaging (MRI), a February 2005 VA examination for 
scars, and the veteran's statements and testimony before the 
RO hearing officer and undersigned Acting Veterans' Law 
Judge.

The VA treatment records and private MRI report are 
duplicative of those medical records offered prior to the 
February 2003 rating decision in that they document 
complaints of and treatment for a lower back problem.  While 
the diagnoses may be more precise and treatment include 
surgery, the records offer no evidence of opinions or 
findings that would tend to causally link the lumbar spine 
disability to the veteran's active service or, in the 
alternative, to his inservice GSW.  Rather, clinical findings 
in 2004 show that the veteran's canal stenosis at L4-L5 was 
determined to be, in part, congenital.  

Similarly, the veteran's statements and testimony are 
duplicative of those he offered prior to the February 2003 
rating decision.  The evidence does not reflect that he is a 
medical expert, hence, his statements and testimony that he 
manifests a lumbar spine disability that had its onset during 
active service, is the result of his inservice GSW, or is in 
any other way the result of his active service is not 
probative. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 
Moreover, in reference to questioning by the undersigned 
Active Veterans' Law Judge in April 2007, the veteran 
testified that his treating physician had not told him that 
his lumbar disc disease was related to his inservice GSW or 
to any other injury he experienced during active service.  
The veteran's statements and testimony are therefore not new.

The February 2005 VA examination for scars is new, in that it 
was not previously of record at the time of the February 2003 
rating decision.  However, it is not material.  The examiner 
documented the veteran's reports of lower back pain, but 
found no residual scars.  The examiner did not diagnose any 
lower back disability or discuss its etiological relationship 
with the GSW.

In the present case, the unestablished fact necessary to 
substantiate the veteran's claim is competent medical 
evidence of an etiological link between the currently 
diagnosed lower back disability active service-either by 
demonstrating that the currently diagnosed lumbar disc 
disease is the result of an inservice event, disease, or 
injury, including the inservice GSW, or by demonstrating that 
the currently diagnosed lumbar disc disease had its onset 
during active service or is a presumptive condition that was 
manifested during the presumptive period following discharge 
from active service. None of the evidence submitted since the 
February 2003 rating decision accomplishes this.

Absent competent medical evidence linking the veteran's 
current disability to his active service, the preponderance 
of the evidence is against the claim, there is no doubt to be 
resolved; and reopening the claim for service connection for 
a lumbar disc disease is not warranted. 38 U.S.C.A. § 
5107(b).


ORDER

New and material evidence to reopen the previously denied 
claim for service connection for lumbar disc disease has not 
been submitted and the petition to reopen is denied.


REMAND

The veteran also claimed entitlement to an increased, or 
compensable, evaluation for his residual scars.  

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the claimant be notified that, 
to substantiate a claim, he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).

In addition, because Diagnostic Code 7805 allows for a higher 
disability evaluation where a scar restricts limitation of 
the affected part, the claimant must provide at least general 
notice of that requirement to the claimant-here, the 
criteria for limitation of the spine area impacted by the GSW 
residuals.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying the relevant diagnostic codes, which involve a 
range in severity from noncompensable to 10 percent under 
Diagnostic Codes 7802, 7803 and 7804 for superficial scars 
comprising a specific measured area, unstable scars, or 
painful scars, respectively.  As above noted, Diagnostic Code 
7805 allows for evaluation under limitation of motion of the 
affected part, which here involves the spine, or Diagnostic 
Codes 5235 through 5243.  Notice must be given of the nature 
of the symptoms of the condition for which disability 
compensation is being sought, severity and duration, and 
impact upon employment and daily life.  

In this case, adequate notice has not been provided to the 
veteran.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran all appropriate 
notice required by VCAA, including that 
required by Vazquez-Flores, supra.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for an increased 
evaluation for the residuals of GSW with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, furnish 
him with a supplemental statement of the 
case and afford a reasonable period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


